Citation Nr: 0326343	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for neurodermatitis.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) before 
May 10, 1994.

3.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD on and after May 10, 1994.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  His Department of Defense (DD) Form 214 
reflects that his awards included a Combat Infantry Badge, 
Vietnam Service Medal with 2 Bronze Stars, a Vietnam Campaign 
Medal with Device 1960, Bronze Star Medal with "V" Device, 
and an Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for a neurodermatitis and PTSD, and assigned a 10 
percent disability rating and a 30 percent disability rating 
respectively.  The veteran voiced disagreement with his 
disability ratings and perfected his appeal.  In April 2001, 
the Board remanded this matter for further development.  The 
requested development was completed and the RO continued the 
veteran's 10 percent disability rating for neurodermatitis 
and increased his disability rating for PTSD to 50 percent, 
effective the date of his claim, and to 70 percent effective 
on May 10, 1994.  This matter is again before the Board for 
appellate review.

The Board additionally remanded the issue of whether new and 
material evidence had been received for entitlement to 
service connection for tinnitus.  This issue has been 
resolved in the veteran's favor and service connection for 
tinnitus was granted via an April 2003 rating decision.  As 
the entire benefit sought on appeal, or service connection 
for the claim disability, has been granted, no issue remains 
on appeal for review by the Board.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for neurodermatitis is the subject of 
the remand portion of this decision.




FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's increased rating claims have been developed and 
obtained, and all due process concerns have been addressed.  

2.  The schedular criteria prior to November 1996 for the 
evaluation of mental disorders are more favorable to the 
veteran.

3.  The evidence reveals that the veteran was unable to 
maintain gainful employment.  His PTSD was manifested by a 
state of extreme anxiety, panic, a physical unhappiness, 
hypervigilence and trouble sleeping.  The veteran slept with 
his clothes on, was always armed, considered himself a loner, 
and had few friends.  The veteran meditated and read.  His 
insight and judgment were fair.  He reported flashbacks and 
intrusive memories.  He was neatly dressed, alert, 
cooperative, and did not have any problems concentrating.  
While clean, he smelled of body odor.  His global assessment 
of functioning score denoted some impairment in reality 
testing.
 
CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met throughout the pendency of this appeal.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102 
3.321, 4.29, 4.125-4.132, Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would make 
reasonable efforts to obtain such things as medical records, 
employment records, or records from government agencies via 
letter in May 2001.  He was further notified that he had to 
supply enough information so that requests could be made on 
his behalf and that ultimate responsibility for the 
submission of evidence remained with him.  The April 2003 
Supplemental Statement of the Case (SSOC) supplied the 
veteran with the full regulation which identified both VA's 
duty to assist and his responsibilities in substantiating his 
claim.  He was also notified of the laws and regulations 
regarding his PTSD increased rating claim in the July 1995 
Statement of the Case (SOC).  He was notified of the revised 
criteria via the April 2003 SSOC.  The Board finds that VA's 
duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations pertinent 
to his claim in August 1993, February 1995, and March 2003.  
See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting reports 
have been obtained.  The evidence of record reveals that the 
veteran indicated that he does not seek medical treatment for 
his PTSD.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

Increased Rating Claims for PTSD

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Summary of the Evidence

An August 1993 VA progress note contains a diagnosis of 
neurodermatitis.  The veteran reported that he had itching, 
redness and sores.  Examination revealed some discrete 
papules along the right side of the abdomen.

An August 1993 VA PTSD examination report reflects that the 
veteran believed that he had an incurable skin condition.  
The examination report reflects that he was neatly dressed, 
alert, polite and cooperative.  He spoke freely but did not 
attempt to dramatize his situation.  The report indicates 
that the veteran smiled occasionally when the subject called 
for it, and he seemed to be rather intelligent.  The report 
reflects that he thought about his experiences, had dreams, 
and at times thought that he was already killed in Vietnam.  
The report indicates that the veteran tried to forget about 
his experiences by meditating and he forgot about some of his 
experiences by necessity.  The examination report also 
indicates that the veteran spent some of his free time 
reading in the library, he had little to do with others, and 
he considered himself a loner.  The veteran indicated that he 
slept sporadically, his temper became bad when he drank, and 
he had no particular trouble concentrating.  The report 
reflects that he was hypervigilent and he indicated that he 
slept with his clothes on and he was always armed with either 
a knife or pistol.  The examination report contains a 
diagnosis of PTSD, moderately symptomatic.

In his May 1994 notice of disagreement, the veteran stated 
that he had a serious and disfiguring skin disease.  He 
indicated that he had inflammation mainly of the face and 
scalp that caused pain, itching, and disfiguring lesions.  He 
stated that his skin condition caused him immense 
psychological distress as the face is the first thing people 
see.  He indicated that he used an over-the-counter anti-itch 
hydrocortisone cream.  Regarding his PTSD claim, the May 1994 
notice of disagreement reflects that the veteran stated that 
he seemed to stay in a state of extreme anxiety and panic 
while most of his time was spent avoiding relationships.  He 
indicated that he lived in the woods and parks most of the 
time and stated that he never had the opportunity to try life 
experiences such as marriage and children as he could not be 
around other people without going into a panic attack.

A February 1995 VA PTSD examination report reflects that the 
veteran complained of panic attacks when he was in a crowd of 
people.  He reported that his sleep was poor but his dreams 
did not involve his Vietnam experiences.  He reported a 
physical feeling of unhappiness and often thought it would be 
a relief if he did not wake up.  He indicated that he lived 
in a tent in the woods and he had not worked in 15 years.  
The report also reflects that he stated that he remained 
hyperalert, even in the woods, and he would keep listening so 
that he would not get ambushed.  He slept fully clothed.  He 
indicated that he had a few friends and he would walk into 
town about once a month to see someone.  The examination 
report reflects that the veteran was properly dressed and 
neatly bearded.  He was alert, friendly, cooperative and his 
speech was on point.  The report reflects that he did not 
appear to be overly depressed but the veteran indicated that 
he was not particularly happy with his mode of life.  His 
insight and judgment were fair and while he indicated that he 
was not particularly suspicious, he nevertheless remained 
"on".  The examination report contains a diagnosis of PTSD 
and the veteran was competent to manage financial benefits.

In July 1996, a statement from the veteran with photo 
attachments was received.  The veteran indicated in his 
statement that he continued to use hydrocortisone cream for 
his skin condition and he described lesion eruptions that 
constantly itched and crusted.  He indicated that his skin 
condition was severe and disfiguring.  The attached photo has 
been reviewed.

A November 1997 VA skin examination report reflects that the 
veteran indicated that his skin condition began while he was 
in the Republic of Vietnam.  He indicated that over the years 
he continued to suffer from itching on the face, and he 
wished the skin condition was on some other part of his body 
instead of the face.  He stated that his skin condition 
partly made him a recluse and that he had been wearing a 
beard for 15 years.  The report reflects that the veteran 
indicated that while he did not purposely wear a beard to 
hide his skin condition, he admitted that subconsciously he 
wanted to hide it.  The report also reflects that he stated 
that he found himself scratching in his sleep and he would 
find scratch marks, sometimes oozing and bleeding, in the 
morning.  The report reflects that physical examination of 
the veteran revealed spots of scaly redness on the scalp and 
a few red areas behind the left ear.  On his face, there were 
slightly raised, reddish, scaly looking, poorly circumscribed 
non-atrophic dry rashes on each check.  There were no rash or 
lesions on the nose.  There was some scaly skin underneath 
the covering of the beard.  There was no ulceration, no 
exfoliation, no crusting and no exudates.  The report 
reflects that whenever mention was made of the rashes, the 
veteran touches or rubbed on his rashes repeatedly and the 
rashes became redder.  The report reflects that there were a 
few scaly, lightly reddish raised and flat rashes on the 
dorsal portion of the distal forearm and dorsum of both 
hands.  No rashes were on his palms or fingers and no 
specific pattern or pus was noted.  The report indicates that 
there was no swelling or inflammation of the extremities.  
There were no rashes on his lower extremities and the skin on 
the distal legs showed slight brown discoloration.  The 
report contains a diagnosis of lichen simplex chonicus, 
neurodermatitis.

A March 2003 VA skin examination report reflects that the 
veteran complained of itchy rashes on his face and nose, for 
which he used hydrocortisone cream.  The report reflects that 
physical examination revealed that the skin on his face was 
slightly reddish with superficial telangiectasia.  His face 
was pinkish-red.  No scales were noted on the scalp and he 
had no other lesions on his body.  The report contains a 
diagnosis of neurodermatitis, in remission with 
hydrocortisone cream.

A March 2003 VA PTSD examination report reflects that the 
veteran reported panic attacks in groups and public places.  
He reported flashbacks, intrusive memories, nightmares, and 
that he slept in his clothes and shoes to feel safe.  The 
veteran indicated that he often felt the enemy was nearby and 
he watched for trip wires and traps during the day.  He 
indicated that he had no social life, could not keep a job, 
and lived in a tent.  The veteran reported that he got about 
three hours of sleep a night and many sounds, sights, and 
smells triggered flashbacks.  The report reflects that he 
often was not sure if he was in Vietnam or dreaming of his 
current life or vice versa.  The veteran reported no suicide 
attempts.  The report indicates that the veteran did not date 
and had one friend, known since childhood, who allowed him to 
put his tent in his backyard and sleep.  The veteran reported 
that he did transcendental meditation and read for fun.  The 
report reflects that mental status examination revealed motor 
behavior characterized by no abnormal movement or mannerisms, 
essentially logical and goal-directed thought processes, and 
thought content evinced no overt or reported signs of 
psychosis, delusion or hallucination except for flashbacks.  
There was no suicidal or homicidal ideation reported, the 
veteran's mood was anxious, affect was dysthymic and mildly 
constricted, and sleep was poor in quantity and quality.  The 
report reflects that his cognitive functions were grossly 
intact, long- and short-term memory was grossly intact, and 
insight and judgment were good.  The report reflects that the 
veteran was alert, oriented to time, place and person, his 
appearance was clean, adequately dressed, and he was groomed 
(but with some body odor).  His speech was coherent and 
normal in rate, rhythm and tone.  He displayed good eye 
contact and demonstrated appropriate interpersonal 
interaction.  The report contains a diagnosis of chronic PTSD 
and a Global Assessment of Functioning (GAF) score of 40.  
The report reflects that the examiner indicated that the 
severity of the veteran's PTSD symptoms precluded him from 
gainful employment.



Legal Criteria

The veteran initiated his PTSD claim in April 1993.  Service 
connection was granted and a 30 percent disability evaluation 
was assigned in an October 1993 rating decision.  The veteran 
disagreed with the rating assigned and subsequently perfected 
his appeal.  An April 2003 SSOC reflects that his disability 
rating was increased to 50 percent, effective the date of his 
claim, and to 70 percent, effective May 10, 1994.  On 
November 7, 1996, new regulations evaluating mental disorders 
went into effect.  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Thus, the Board will proceed to analyze the veteran's claim 
for an increase under both sets of criteria to determine if 
one is more favorable to him.  See VAOGCPREC 3-2000; 65 Fed. 
Reg. 33422 (2000).  If an increase is warranted based solely 
on the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id.

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9400, 
Note (1) (1996).

The prior criteria envisioned a 50 percent evaluation for 
PTSD was warranted where the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
In the alternative, a 100 percent evaluation was warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  As well, a 100 percent 
evaluation was awarded if the veteran was demonstrably unable 
to obtain or retain employment. See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The appellant only needed to 
meet one of these criteria to be granted a 100 percent 
evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised rating criteria, a 70 
percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

A 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).

Under the revised criteria, the symptoms listed in are not 
intended to constitute an exhaustive list, but rather serve 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Legal Analysis

Before May 10, 1994, the veteran is rated as 50 percent 
disabled for his service-connected PTSD.  On and after May 
10, 1994, or the date of receipt of the veteran's notice of 
disagreement, the veteran's disability rating was raised to 
70 percent.  

Under the prior criteria, a higher 70 percent evaluation for 
PTSD was warranted where the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 100 
percent evaluation was warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality and disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior, or the veteran was demonstrably unable to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); see also Johnson v. Brown, 7 
Vet. App. 95 (1994).

The evidence of record reveals that the veteran considered 
himself a loner, had a few friends and went to the library to 
read.  He was cooperative and polite during the August 1993 
examination, and reported he had no trouble concentrating.  
He slept with his clothes on and was always armed.  The 
evidence also reveals that veteran's PTSD was manifested by a 
state of extreme anxiety, panic and a physical unhappiness.  
The veteran lived in a tent in the woods and he remained 
hypervigilent.  His global assessment of functioning score 
denoted some impairment in reality testing and he was unable 
to maintain gainful employment.  In short, the evidence of 
record reveals impairment of reality and an inability to 
retain employment such that the veteran meets the criteria 
for a 100 percent disability rating under the prior criteria 
throughout the pendency of this appeal.  As such, the 
veteran's increased rating claim succeeds.  

Whether the veteran is entitled to a higher disability rating 
under the revised rating criteria will not be discussed.  The 
veteran is entitled to a 100 percent disability rating 
throughout the pendency of his appeal under the prior 
criteria.  As such, the appropriate disability rating under 
the revised criteria is moot.  Additionally, as he is 
entitled to a 100 percent disability rating throughout the 
pendency of his appeal, application of a staged rating will 
not be discussed.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Conclusion

In brief, the evidence of record, the evidence of record 
reveals impairment of reality and an inability to retain 
employment such that the veteran meets the criteria for a 100 
percent disability rating throughout the pendency of this 
appeal.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
As such, the veteran's increased rating claim succeeds.

Finally, as the veteran is entitled to a 100 percent 
disability rating for his service-connected PTSD, 
consideration of a referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (2002) 
is not required. 


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the laws and regulations governing the disbursement of VA 
benefits.


REMAND

During the pendency of this appeal, the regulations pertinent 
to evaluating the veteran's service-connected skin condition 
have been revised.  Since this change in law occurred while 
his appeal was pending, the version of the law that is more 
favorable to his claim must be applied.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  However, the old law must be 
applied prior to the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  In the 
instant case, the veteran has not been notified of the 
amended regulations or given the opportunity to submit 
evidence to sustain an increased rating under the revised 
criteria.  Accordingly, a remand is in order.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must notify the veteran of the 
revised regulations pertinent to 
evaluating his service-connected skin 
condition.  The veteran should be allowed 
an opportunity to identify or submit 
additional evidence.
 
2.  The RO should schedule the veteran for 
a VA Skin examination by the appropriate 
specialist that is in accordance with the 
revised criteria for evaluating skin 
conditions.

3.  The RO should then readjudicate the 
veteran's increased rating claim.  If the 
claim remains denied, the RO should issue 
a SSOC to the veteran before the case is 
returned to the Board.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


	                     
______________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


